DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objections to claims 9 and 18 (items A. and B. at par. 4-5 of the 08/18/2021 Office action) is withdrawn in light of applicant’s 11/18/2021 amendments.
The rejection of claim 6 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), 1st paragraph, as failing to comply with the written description for not being enabling (at par. 6-16 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments.
The rejection of claim 18 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (at par. 17-19 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments.
The rejection of claims 1-6, 8, 11-14 and 16-17 under 35 U.S.C. § 102 (a)(1); 35 USC § 103 (a)] by CHRISTMAN (US 2014/0178450 Al) (at par. 20-35 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-8 and 11-18 under 35 USC § 103 over CHRISTMAN, in view of PROSKE (Exerc. Sport Sci. Rev., 33 (2005) pp. 98-104) (at par. 36-40 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-6, 8-9, 11-14 and 16-17 under 35 USC § 103 over CHRISTMAN, in view of WATSCHKE (WO 2015/006436 A1, Publ. Jan. 15, 2015) (at par. 41-45 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-6, 8-14 and 16-17 under 35 USC § 103 over CHRISTMAN, in view of WATSCHKE, and further in view of ALPERIN (Am. J. Obstet. Gynecol., 215 (Aug. 2016) pp. 210) (at 46-50 of the 08/18/2021 Office action), is withdrawn in light of applicant’s 11/18/2021 amendments, and reasons for allowance, discussed below.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is CHRISTMAN (US 2014/0178450 Al, Publ. Jun. 26, 2014; hereinafter, “Christman”).  Christman is directed to compositions and methods for tissue repair with extracellular matrices.  Christman, title & abstract.  In this regard, Christman teaches “compositions comprising decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1), wherein “implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), whereby it is noted:
decellularized extracellular matrix derived from skeletal muscle or other suitable tissue” (Christman, title & abstract), e.g., injectable skeletal muscle matrix (Christman, par. [0091], Ex. 1) in “[an] effective amount [that] can be an amount that increases blood flow in the area of the injection or implantation or treated limb of the treated subject” (Christman, par. [0016]), relates to the requirements of independent claim 1 for “an effective amount a composition comprising decellularized extracellular matrix derived from skeletal muscle tissue”;
“implantation of said composition repairs damage to skeletal muscle tissue sustained by said subject” (Christman, par. [0016]), i.e., “[i]n some instances, methods of delivery are described wherein the skeletal muscle ECM composition of the present invention can be placed in contact with a defective, diseased or absent muscle tissues or other injured tissues, resulting in skeletal muscle tissue regeneration and restoration of muscle mass and function” (Christman, par. [0038]), relates to the requirements of independent claim 1 for “administering by intramuscular injection in a subject with muscle degeneration.”
However, Christman DOES NOT TEACH the patient population of claim 1, “wherein the muscle degeneration in the subject is due to a condition selected from the group consisting of pelvic floor muscle (PFM) fibrosis, pelvic floor disorders (PFD), urinary incontinence (UI), fecal incontinence (FI), pelvic organ prolapse (POP), dysfunction of pelvic striated muscles, external urethral sphincteric (EUS) muscles, external anal sphincteric (EAS) muscles, rectal prolapse (RP), stress urinary incontinence (SUI), and mixed urinary incontinence (MUI).”  In this regard, the instant published application at par. [0016]-0017] evidences that pelvic floor muscle dysfunction is understood in the art as caused by muscle tears or avulsions treatable by providing solid structural support:
[0016]	Presently, postpartum pelvic floor muscle dysfunction is thought to be due to radiologically detected muscle tears or avulsions, which have been the primary focus of the literature to date. Morgan D M, Larson K, Lewicky-Gaupp C, Fenner D E, DeLancey J O 2011 Vaginal support as determined by levator ani defect status 6 weeks after primary surgery for pelvic organ prolapse. Int J Gynaecol Obstet 114:141-144; Kearney R, Fitzpatrick M, Brennan S, Behan M, Miller J, Keane D, O'Herlihy C, DeLancey J O L 2010 Levator ani injury in primiparous women with forceps delivery for fetal distress, forceps for second stage arrest, and spontaneous delivery. International journal of gynaecology and obstetrics 111:19-22; DeLancey J 0, Kearney R, Chou Q, Speights S, Binno S 2003 The appearance of levator ani muscle abnormalities in magnetic resonance images after vaginal delivery. Obst et Gynecol l 01 :46-53; Dietz H P, Lanzarone V 2005 Levator trauma after vaginal delivery. Obstet Gynecol 106:707-712.
[0017]	The present invention provides that direct measures of pelvic floor muscle properties indicate that strains imposed on the pelvic floor muscles (PFMs) during simulated birth injury (SBI) result in acute sarcomere hyperelongation and myofibrillar disruption, not avulsions (FIGS. 13A-13B and 14A-14B). These acute events lead to PFM fibrosis, similar to the degenerative changes observed in human PFMs, as well as functional alterations. However, the population of resident muscle progenitors (satellite cells) appears to be normal.  This suggests that viable cells are present in PFMs, but are not able to mount a response sufficient for regeneration after birth injury. One would not expect to be able to repair what was believed to be a tom muscle (i.e., an avulsion) with an injectable ECM hydrogel material.
WHEREAS injection of extracellular matrix compositions are effective at treating pelvic floor disorders.  See Fig.’s 5A-5B, 6A-6B and 9A-9C, discussed at par. [0039]-[0040], [0043], [0106]-[0109] of the instant published application, which evidences that extracellular matrix compositions are effective at treating pelvic floor disorders.  Thus, the method of the instant claims are distinguishable from Christman in terms of the claimed patient population.



Conclusion
Claims 1-8 and 10 are allowed.

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611